NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


   DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, on
 behalf of the HSI Asset Securitization Corporation Trust 2006-HEI Trust
                          Fund, Plaintiff/Appellee,

                                        v.

   ARACELI GONZALEZ; MARIO. E. GONZALEZ; I–X, JOHN DOE
       OCCUPANTS 1–5 AND JANE DOE OCCUPANT 1–5,
                  Defendants/Appellants.

                             No. 1 CA-CV 15-0001
                               FILED 10-20-2015


           Appeal from the Superior Court in Maricopa County
                          No. CV2014-009510
            The Honorable Benjamin Vatz, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Tiffany & Bosco, P.A., Phoenix
By Leonard J. McDonald, Jr.; David W. Cowles
Counsel for Appellee

Araceli Gonzalez and Mario E. Gonzalez
Defendants/Appellants
                        Deutsche Bank v. Gonzalez
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.


W I N T H R O P, Judge:

¶1            Araceli Gonzalez and Mario E. Gonzalez (“Appellants”)
appeal the trial court’s judgment on the pleadings, finding them guilty of
forcible detainer. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Deutsche Bank National Trust Company (“Deutsche Bank”)
filed a forcible detainer action alleging that Appellants were occupying
property Deutsche Bank had recently purchased in a trustee’s sale, and that
Appellants were refusing to surrender possession of this property.
Deutsche Bank attached a copy of its trustee’s deed to the complaint.

¶3           Appellants filed an answer, denying Deutsche Bank was the
owner of the property, alleging affirmative defenses of “fraud,
concealment, misrepresentation, and/or deliberate notice failure,” and
asking the court to dismiss the complaint. The facts surrounding the
alleged defenses were not pled with any specificity.

¶4           Following a hearing, the trial court entered judgment on the
pleadings in Deutsche Bank’s favor, directing Appellants to vacate the
property. This timely appeal followed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) section 12–120.21(A)(1)1.

                                ANALYSIS

¶5          Appellants argue judgment on the pleadings was not proper
because they alleged the trustee’s deed was void due to fraud,
misrepresentation, concealment, or deliberate failure of notice. We
disagree.




1     We cite the current version of all applicable statutes unless revisions
material to this decision have occurred since the events in question.


                                     2
                         Deutsche Bank v. Gonzalez
                           Decision of the Court

¶6            A plaintiff is entitled to judgment on the pleadings if the
complaint sets forth a claim for relief and the answer does not contain a
legally cognizable defense. Pac. Fire Rating Bureau v. Ins. Co. of N. Am., 83
Ariz. 369, 376, 321 P.2d 1030, 1035 (1958); Walker v. Estavillo, 73 Ariz. 211,
215, 240 P.2d 173, 176 (1952). When reviewing a judgment on the pleadings,
the allegations of the complaint are viewed as true, but conclusions of law
are not admitted. Giles v. Hill Lewis Marce, 195 Ariz. 358, 359, 988 P.2d 143,
144 (App. 1999).

¶7             A forcible detainer action is a statutory proceeding intended
to provide a summary, speedy, and adequate means for someone entitled
to actual possession of property to obtain possession. Colonial Tri-City Ltd.
P’ship v. Ben Franklin Stores, Inc., 179 Ariz. 428, 433, 880 P.2d 648, 653 (App.
1993); Curtis v. Morris, 184 Ariz. 393, 398, 909 P.2d 460, 465 (App. 1995). In
such a proceeding, the only issue before the court is the right of actual
possession; the court may not inquire into the merits of title. A.R.S. § 12-
1177(A); Curtis v. Morris (“Curtis II”), 186 Ariz. 534, 534, 925 P.2d 259, 259
(1996). The fact of title, however, may be proved in an incidental matter to
show the right of possession. Curtis II, 186 Ariz. at 535, 925 P.2d at 260.

¶8             As evidence of its right to actual possession, Deutsche Bank
provided the trial court with a certified copy of the trustee’s deed from the
official records of the Maricopa County Recorder. Under A.R.S. § 33-811(B),
a trustee’s deed creates a presumption of compliance with the statutory
requirements of the trustee’s deed relating to the exercise of the power of
sale and the sale of the trust property.

¶9             Appellants presented no evidence to rebut this presumption
of compliance or any other admissible evidence showing Deutsche Bank
did not have a right to actual possession. Instead, they attacked the validity
of Deutsche Bank’s title; however, this argument was outside the scope of
a forcible detainer action.

¶10           In short, Appellants failed to present any legally cognizable
defense to the complaint. A defendant in a forcible detainer action cannot
avoid the proceedings merely by denying that the plaintiff has a valid title.
RREEF Mgmt. Co. v. Camex Prods., Inc., 190 Ariz. 75, 79, 945 P.2d 386, 390
(App. 1997). A defendant may dispute the merits of the plaintiff’s title only
if the defendant can affirmatively demonstrate that the foreclosure sale was
void based on fraud, misrepresentation, concealment, or deliberate failure
of notice. Main I Ltd. P’ship v. Venture Capital Const. & Dev. Co., 154 Ariz.
256, 260, 741 P.2d 1234, 1238 (App. 1987); Hills v. OCWEN Fed. Bank (In re
Hills), 299 B.R. 581, 586 (Bankr. D. Ariz. 2002). Appellants argue the


                                       3
                         Deutsche Bank v. Gonzalez
                           Decision of the Court

preservation of a fraud/misrepresentation defense in their answer was
sufficient to create a triable issue and defeat the motion for judgment on the
pleadings. We disagree. Allegations of fraud must be stated with
particularity; mere assertion of such a defense, without more, is insufficient
as a matter of law. See Ariz. R. Civ. P. 9(b); Spudnuts, Inc. v. Lane, 131 Ariz.
424, 425-26, 641 P.2d 912, 913-14 (App. 1982). The trial court properly found
that Appellants had failed to raise a viable legal defense to the forcible
detainer action.

¶11           Finally, in our review of the record on appeal, we noted that
Appellants did not submit the transcript of the trial court proceedings. We
also noted that the court’s minute entry of those proceedings—and written
notice that the proceedings were recorded and thus available for
transcription—was missing, and we briefly suspended this appeal to allow
for the preparation of that minute entry, to give notice to the parties of the
availability of the recording, and to allow time for either party to
supplement the record on appeal with a copy of the transcript of those
proceedings. The trial court prepared that minute entry, and copies were
provided to the parties. Jurisdiction was revested in this court, but
Appellants did not submit any transcript. Accordingly, in addition to the
minute entry recitation of the trial court’s actions, we presume that the
missing transcript also supports the ruling of the trial court in this matter.
Myrick v. Maloney, 235 Ariz. 491, 495, ¶ 11, 333 P.3d 818, 822 (App. 2014).

                               CONCLUSION

¶12           For the foregoing reasons, we affirm the trial court’s
judgment.




                                   :ama




                                       4